Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is no antecedent basis in claim 1 for the mention of components (C1) and (C2) in claim 7.  Claim 7 should be made dependent from claim 3.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al., U.S. Patent Application Publication No. 2018/0120745 in view of Abe et al., U.S. Patent .
It is acknowledged that Takagi does not expressly disclose modification of the spherical graphite component with a treating agent.  On the other hand, the practice of treating an inorganic additive to make it more compatible with a polymer host into which it is being blended is practiced ubiquitously in the prior art for the known benefit of enhancing the additives’ wettability thereby facilitating the production of homogeneously -filled polymer products that feature uniform properties across one or more dimensions of the filled polymer article.  In this connection, Aoki teaches a heat dissipation sheet having a multilayered construct where a graphite sheet exhibits improved wettability by a silicone rubber when treated with an organosilicon compound [0124].  The organosilicon compound may be selected from silanes and polysiloxanes bearing silicon-bound alkoxy groups.  See [0125,0129-0131].  
One of ordinary skill would infer from the above description that graphite particles that constitute an essential ingredient of the rubber fixing belts taught by Takagi would be evenly dispersed in a polysiloxane rubber matrix with greater facility were they to be treated with one of the organosilicon compounds alluded to by Aoki.
As for claim 9, it is notable that Takagi contemplates formulating compositions for the same commercial article(s) of manufacture as Applicant because, in the process of developing the best compromise between different properties sought in a fixing roller or belt, they would arrive at a graphite-filled silicone rubber of comparable hardness.

Applicants’ representative asserts that there was no objective reason to combine the teachings of Takagi and Abe but the Examiner respectfully disagrees.  To reiterate, Takagi was not especially forthcoming as to the full makeup of the silicone rubber component saying only that it was vinyl group-functionalized.  The Examiner took notice that one of ordinary skill immediately recognizes that a 
As to the notion that rejection may be precluded by a demonstration of unexpected results, while true, the comparison made in Applicants’ data section is that between compositions including, and devoid of, the spherical graphite.  Takagi anticipates this aspect of the invention.  A demonstration of unexpected results would necessarily revolve around showing unexpected criticality associated with the treatment of the graphite insofar as the primary reference does not contemplate this feature.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





April 13, 2021

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765